John M. Kellogg, P. J. (dissenting):
Section 103 of the Transportation Corporations Law requires one company to receive and transmit dispatches from and for another company and from and for individuals upon payment of the cash rates. It is I think conceded that under this section the Postal Company is entitled to have its dispatches transmitted by the Western Union if cash is paid therefor. The same section, however, requires that all dispatches shall be transmitted with impartiality, and the laws governing common carriers and the Public Service Commissions Law require a like service on equal terms, under like conditions. Apparently credit is given for the majority of dispatches sent by either company, and that fact gives to the Postal Company the right to .require that dispatches delivered by it to the Western Union shall be received by it and .transmitted and charged to the Postal Company. For a great many years the companies have exchanged business on substantially the terms mentioned in the order now under review. Each company had substantially the same rates. But when the government released to the companies the operations of their lines, about August 1, 1919, the Postal Company reduced its rates twenty per cent, while the Western Union discontinued the practice of receiving dispatches and charging the same under the old plan. It •claims that by reason of the difference in the rates, misunderstandings and frictions will grow up, especially if it is required to render bills to individuals for dispatches delivered to it by the Postal Company. The Public Service Commission is not all powerful. So far as we are now interested in it, it can require an equal service on equal terms to all. It does not appear, as I understand it, that the Western Union is now receiving dispatches from other companies under similar *763circumstances and charging them, not to that company, but to that company’s customers. There seems to be no public necessity for such a requirement. It is a question in which the companies alone are interested. A common carrier, by generally granting credit to responsible customers, may be compelled, under like circumstances, to grant credit to another responsible party. It cannot refuse credit solely because a person is a rival in business, or for other personal reasons. Under the statute it has the right to insist upon payment in cash from all. The Western Union has established no credit system which would justify the Commission to require it to give credit to others for the business furnished by them to the Postal Company. The sender of the dispatch and the Postal Company, for their own reasons, have agreed that the company will send the dispatch on credit. There is no good reason why the Postal Company can require the Western Union Company to accept its place and furnish the credit. It is attempting to throw an unreasonable burden upon its rival. In my judgment it is unreasonable, and there is no law permitting the Postal Company to force upon the Western Union a credit account with a third person without that person’s consent.
I favor a modification of the order by striking therefrom the words “ or in the case of the message being one for a person who is a charge customer of the Western Union Telegraph Company, shall charge said message to said customer’s account with the Western Union Telegraph Company,” and, as so modified, it should be affirmed, without costs.
Cochrane, J., concurs.
Writ sustained and determination of the Public Service Commission reversed and proceeding dismissed, with fifty dollars costs and disbúrsements.